          3:20-cv-03094-SEM-TSH # 1          Page 1 of 6                                                 E-FILED
                                                                            Friday, 03 April, 2020 02:20:54 PM
                                                                                 Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                SPRINGFIELD DIVISION

RAILROAD MAINTENANCE AND                          )
INDUSTRIAL HEALTH AND WELFARE                     )
FUND,                                             )
                                                  )
                      Plaintiff,                  )
                                                  )
v.                                                )    No.    20-3094
                                                  )
CONIN CONTRACTOR SERVICES, INC.                   )
                                                  )
                       Defendant.                 )

                                          COMPLAINT

       NOW COMES plaintiff, RAILROAD MAINTENANCE AND INDUSTRIAL HEALTH

AND WELFARE FUND, by their attorneys, CAVANAGH & O’HARA LLP, complaining of the

defendant, CONIN CONTRACTOR SERVICES, INC., and allege as follows:

                                           Jurisdiction

       1.      This is a civil action under the Employee Retirement Income Security Act of 1974,

as amended from time to time and codified at 29 U.S.C. §1001 et seq. (“ERISA”).

       2.      This court has jurisdiction over this case because federal district courts have

exclusive jurisdiction under ERISA over civil cases like the present action. (See 29 U.S.C.

§1132).

                                               Venue

       3.      Venue for civil cases like the present case is proper in a federal district court where

the breach took place, where a defendant resides or may be found, or where the plan is


                                            Page 1 of 6
        3:20-cv-03094-SEM-TSH # 1              Page 2 of 6



administered. See §502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2).

        4.      Venue is proper in this court because plaintiff’s plan is administered in Sangamon

County, Illinois, which is located within the judicial district of the district court for the Central

District of Illinois, Springfield division.

                                              PARTIES

        5.      Plaintiff is an employee benefit fund maintained in accordance with the provisions

of ERISA and the LMRA, and administered pursuant to the terms and provisions of an Agreement

and Declaration of Trust, as amended and restated (the “trust agreement”) (a copy of the trust

agreement is attached hereto as Exhibit “A” and is fully incorporated herein and made a part hereof

by this reference).

        6.      Defendant is an Illinois corporation doing business in Illinois.

                                         Factual Allegations

        7.      Defendant is a party to a memorandum of agreement with the international union

of operating engineers local 150 (the “Union”) that was executed on February 24, 2014 (a copy of

the memorandum of agreement is attached hereto as Exhibit “B” and is fully incorporated herein

and made a part hereof by this reference).

        8.      Pursuant to the memorandum of agreement, Defendant adopted and is bound by a

collective bargaining agreement with the Union covering the time period of January 1, 2013

through December 31, 2016, under which defendant is required to report hours and pay

contributions to the plaintiff (a copy of the collective bargaining agreement is attached hereto as

Exhibit “C” and is fully incorporated herein and made a part hereof by this reference).


                                              Page 2 of 6
        3:20-cv-03094-SEM-TSH # 1           Page 3 of 6



       9.      Pursuant to the memorandum of agreement, Defendant adopted and is bound by a

collective bargaining agreement with the Union covering the time period of January 1, 2017

through December 31, 2020, under which defendant is required to report hours and pay

contributions to the plaintiff (a copy of the collective bargaining agreement is attached hereto as

Exhibit “D” and is fully incorporated herein and made a part hereof by this reference).

       10.     Defendant employs or has employed members of the Union, who are also

participants in the employee benefit funds administered by the plaintiff pursuant to the collective

bargaining agreement to which defendant is a party or otherwise bound.

       11.     Defendant has employed individuals who performed hours of bargaining unit work

for which fringe benefit contributions are owed to the plaintiff under the provisions of the

collective bargaining agreement and trust agreement for the period of January 1, 2016 to present.

       12.      The collective bargaining agreement binds defendant to the provisions of the trust

agreement.

       13.     Defendant is required under the collective bargaining agreement and trust

agreement to pay contributions to plaintiff for the hours of bargaining unit work performed by its

employees each month.

       14.     Pursuant §1145 of ERISA, the defendant is required to pay fringe benefit

contributions to the plaintiff in accordance with the terms and conditions of the trust agreement.

See 29 U.S.C. §1145.

       15.     Defendant is required under the collective bargaining agreement and trust

agreement to provide plaintiff with written reports each month detailing hours worked by its


                                           Page 3 of 6
        3:20-cv-03094-SEM-TSH # 1              Page 4 of 6



employees and the contributions that are owed to plaintiffs (the “remittance reports”).

        16.     Defendant’s remittance reports with payment of fringe benefit contributions owed

are due to the plaintiff by the 15th day of the month following the month in which the hours were

worked by defendant’s employees.

                                         COUNT I
                         Compel Accounting / Delinquent Contributions

        1-16. Plaintiff re-asserts and re-alleges paragraphs 1 through 16 as paragraphs 1 through

16 of count I as if fully set forth herein.

        17.     Pursuant to the trust agreement, plaintiff has the right to examine the payroll books

and records of the defendant to confirm the accuracy of defendant’s reporting of hours worked to

determine whether the defendant has paid plaintiff all fringe benefit contributions owed.

        18.     Plaintiff demanded that defendant provide access to its relevant payroll and other

business records for purposes of an audit for the period of January 1, 2016, to a current date to be

established by plaintiffs’ auditor, but defendant has refused to provide plaintiff with access to its

payroll and other business records for purposes of an audit.

        19.     Defendant breached the provisions of the trust agreement by refusing to provide

plaintiff access to its payroll and other business records for purposes of an audit.

        20.     Defendant owes plaintiff for all unpaid fringe benefit contributions, and any other

amounts determined due by audit, for all hours of work performed by its employees for the period

of January 1, 2016, to present.

        21.     To the extent unpaid contributions or other amounts are determined to be owed to

plaintiff under the audit, defendant breached the provisions of the collective bargaining agreement

                                              Page 4 of 6
        3:20-cv-03094-SEM-TSH # 1              Page 5 of 6



and trust agreement by underpaying the fringe benefit contributions or other amounts that were

owed to the plaintiff for hours of work performed by its employees for the period of January 1,

2016, to present.

        22.      Pursuant to the terms of the collective bargaining agreement and trust agreement,

the defendant is liable for interest, liquidated damages, audit costs, reasonable attorneys’ fees,

court costs and all other reasonable expenses incurred by plaintiff in the collection of delinquent

contributions.

        WHEREFORE, plaintiffs pray as follows:

        A.       That defendant is ordered to provide and/or make available to plaintiffs or its

auditor, all of defendant’s payroll and other business records for the period of January 1, 2016,

through a future date determined by plaintiff or its auditor;

        B.       That plaintiff is granted leave of Court to file supplemental proofs establishing the

judgment sum for contributions determined to be due and owing for the period of January 1, 2016,

through a future date to be determined by the payroll audit, as well as for the liquidated damages,

interest, audit costs, attorneys’ fees and costs to which plaintiff is entitled to pursuant to the trust

agreement, labor agreements and ERISA;

        C.       That judgment is entered in favor of plaintiff and against defendant for all fringe

benefit contributions, interest, liquidated damages and other amounts owed to plaintiff for the

period of January 1, 2016, through a future date including without limitation the ending date of

any payroll compliance audit, as determined by payroll compliance audit or otherwise;

        D.       That defendant be decreed to pay to the plaintiff all such monies determined to be


                                             Page 5 of 6
        3:20-cv-03094-SEM-TSH # 1            Page 6 of 6



due and owing to plaintiff at the time judgment is entered, including without limitation fringe

benefit contributions, liquidated damages, interest, and audit costs;

       E.      That defendant is decreed to pay to the plaintiff its reasonable attorneys’ fees and

costs, as provided by ERISA (29 U.S.C. Section 1132(g)(2));

       F.      That defendant is decreed to pay all costs attendant to these proceedings;

       G.      That plaintiff is awarded, at defendant’s cost, such further and other relief as may

be available under ERISA, the labor agreements, the trust agreement or as is otherwise just and

equitable.

                                                      RAILROAD         MAINTENANCE AND
                                                      INDUSTRIAL HEALTH AND WELFARE
                                                      FUND, Plaintiff,

                                                     By:     s/ John P. Leahy
                                                             JOHN P. LEAHY
                                                             CAVANAGH & O’HARA LLP
                                                             Attorneys for Plaintiffs
                                                             2319 West Jefferson Street
                                                             Springfield, IL 62702
                                                             (217) 544-1771 – Telephone
                                                             (217) 544-9894 – Facsimile
                                                             johnleahy@cavanagh-ohara.com




                                           Page 6 of 6
